UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7472


CLIFTON L. DAVIS,

                Petitioner - Appellant,

          v.

ROBERT STEVENSON, Warden, BRCI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-03255-GRA)


Submitted:   February 25, 2010              Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifton L. Davis, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clifton L. Davis seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district      court    referred       this    case   to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                              The magistrate

judge recommended that relief be denied and advised Davis that

failure      to      file         timely     specific       objections            to    this

recommendation could waive appellate review of a district court

order    based     upon     the    recommendation.         Despite         this    warning,

Davis    failed     to    file      specific       objections    to       the    magistrate

judge’s recommendation.

            The      timely        filing     of     specific        objections        to   a

magistrate        judge’s     recommendation          is   necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties      have      been        warned     of   the        consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Davis

has     waived     appellate        review     by    failing     to       file     specific

objections after receiving proper notice.                       Accordingly, we deny

a certificate of appealability and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented       in    the    materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3